The judgment of the court was pronounced by
Rost, J.
The defendant purchased at sheriff’s sale an improved tract of land, held under one of the Bowie claims. The plaintiff, being aware of this fact, and under the expectation that the title would be annulled and set aside, •built a cabin upon a portion of the land, for the purpose of acquiring a pre.emption right. He occupied it something.less than one year, arid then went to .reside in another, which he had.built on an adjoining section ofland. The house was on the cultivated laud of the defendant, and, beingabandoned andleft open, he caused it to be pulled down, leaving the materials on the spot, and, for ought ■that appears to the contrary, at the disposal of the plaintiff. The plaintiff now .seeks to recover the value of .the house, which he alleges to have been $500. Judgment was rendered against him in the first .instanco, and he appealed.
The bare statement of the case shows that the plaintiff has no right to recover. He had notice of the defendant’s title and possession, and stated that he ■did not wish to interfere with him, as Jong as his title was held valid.
The judge of the first instance made a correct application of art. 500 of the Civil Code. The house, when it was first put up, was not worth over $50. It had been abandoned in a dilapidated state, and, as the erection of it was unlawful, the defendant is not hable in damages for having demolished it.

Judgment affirmed*